*65The opinion of the court was delivered by
Depue, J.
By the charter of the city, the common council has power to pass ordinances to make, lay out and improve all public streets, to regulate and govern the leveling, pitching and construction of streets, and also the power to grade, pave and remove obstructions in all streets that were or might become public streets or highways by dedication or otherwise. Pamph. L. 1885, pp. 464, 477, § 40; p. 6, § 56. The ordinance to grade and improve the street in question, and the resolution fixing the grade, were in compliance with the powers granted by the city charter.
The single question is whether these powers were withdrawn from, the city authority, with respect to the lands in question, by the act of 1866. The second section of the act is the only part of it that is material to this controversy. It created the commissioners a corporation under the name of “ commissioners to drain certain low lands lying in the city of Hoboken and in the township of "Weehawken,” and gave them power to reclaim and drain said lands in accordance, as nearly as practicable, with two certain maps made by Robert C. Bacot and Levi W. Post, dated February 1st, 1866, the one for sewerage and the other for grades of the lands of the Coster estate, which said maps were therein established and confirmed, with the monuments shown thereon. It also empowered the commissioners to construct, maintain, manage and use all dykes, dams, ditches, sluices, sluice-gates, and all other works, structures and machinery necessary, useful or convenient to reclaim and drain said low lands or any part thereof; to employ a surveyor, engineer and other agents; to make maps of the said low lands; to contract for the execution of the said works, and to do any act and thing necessary to complete and maintain a proper drainage of said lowlands or any .part thereof. Subsequent sections gave the' commissioners power to make assessments on the lands so-drained for the expenses thereof, and to collect the same by the sale of lands on which assessments were laid; to condemn lands required for the execution of the works necessary for *66the said improvement, and to borrow money and issue bonds therefor.
The authority conferred upon these commissioners was for the execution of a specified work—the drainage of low lands in the localities mentioned; and all the powers granted to them were subsidiary to this single purpose. That the legislative scheme was limited within that scope is apparent from the title, of the act, as well as from the enumeration of the powers and duties of the commissioners in the body of the act. It is true that the maps referred to in the act, and established and confirmed, had delineated upon them streets which were proposed as such, among which was Adams street, and that the confirmation of these maps was an adoption of those streets. But the recommendation annexed to the maps shows that it was not contemplated by the makers of them that they should be taken as an adoption of an established grade for the streets delineated, and the legislative adoption of the grade indicated on the maps was expressly of the grades of the lands according to which, as nearly as was practicable, the commissioners were to execute the work of drainage. Eurthermore, the legislature withheld from the commissioners those governmental powers, which were already vested in the municipality, of opening and improving streets, incident to which is the power to fix and establish grades, and limited their duties to the execution of such works as were needful to effect and maintain suitable means to accomplish the draining of the lands within the scope of the legislative plan.
But if it be conceded that the act of 1866 was the establishment of the grades indicated on these maps, this act has not superseded the powers granted to the municipality to regulate and establish the grades of streets within the city. It has not done so expressly, and the provisions of the city charter on that subject are not so irreconcilable with the powers of the commissioners as that a repeal of the power by implication would be effected. In this view of the act of 1866, the utmost that could be said is that in case the city should exercise the powers granted by the charter in establishing a new *67grade of the streets, abutting owners would be entitled to recover the damages arising from the alteration of such grade pursuant to the act of 1858. Rev., p. 1009, § 70.
The ordinance under review was a legitimate exercise of the powers of the common council under the city charter, and in pursuance of the stipulation of counsel, this writ should be ■dismissed without costs.